Citation Nr: 9900970	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-44 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for ankylostomiasis.

2.  Entitlement to a compensable rating for a left hip scar 
as a residual of bullet wound.

3.  Entitlement to a compensable rating under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 RO rating decision which 
denied the veteran's claims for compensable ratings for 
ankylostomiasis and a left hip scar.  

A transcript of the veteran's October 1996 RO hearing is on 
file.  During the hearing, the veteran raised the issue of a 
compensable rating under 38 C.F.R. § 3.324.  This issue was 
heard by a member of the Board during the veteran's September 
1998 hearing, a transcript of which is on file.


REMAND

The veteran and his representative contend that disabilities 
due to the veterans ankylostomiasis and his left hip scar as 
a residual of a bullet wound are each more severe than the 
current noncompensable ratings imply.  Alternatively, they 
assert that the veteran is entitled to a compensable 
evaluation under 38 C.F.R. § 3.324.   

The Board finds the veteran's claims for increased 
compensation benefits are well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).   


A.  Entitlement to a compensable rating for ankylostomiasis

On his April 1996 VA examination of the intestines, it was 
noted that the veteran had bright red rectal bleeding in the 
Spring of 1995, that he needed to take a laxative to move his 
bowels comfortably, that he tended to constipation, and that 
he had internal hemorrhoids.  Since his last VA examination, 
the veteran has asserted that the symptoms of his 
ankylostomiasis have become worse.  During his October 1996 
hearing, the veteran reported that he had diarrhea and 
gastric pain.  At his September 1998 hearing, he testified 
that symptoms due to his service-connected disorder may 
include heartburn, burning pain in the stomach, constipation, 
and loss of breath.  

In light of the complaints of increased symptomatology and 
the length of time since the veteran's last VA examination, a 
new VA examination should be scheduled to assess the severity 
of the veteran's service-connected ankylostomiasis. Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994).

The Board notes that there may be additional medical evidence 
available that is not already on file.  Noted in this regard 
is the absence of any clinical record of  treatment since 
1996.  Copies of any records of ongoing treatment for 
symptoms of the veteran's service-connected ankylostomiasis 
should be obtained and associated with the claims file before 
the veteran undergoes further examination.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).


B.  Entitlement to a compensable rating for a scar of the 
left hip as the residual of a bullet wound.

When last evaluated in April 1996, the scars examined by the 
VA physician were all reported to be due to surgical 
procedures.  Records show that a 1996 examination of the left 
hip and a 1996 examination for scars were both canceled.  On 
his September 1996 VA Form 9, the veteran reported that he 
was shot in the left hip during service.  He stated that the 
bullet entered his left hip and exited his inner thigh.  He 
also noted that residuals of this gunshot wound included 
entrance and exit wound scars, impotence, difficulty walking, 
as well as numbness, burning, and tingling of the left leg.  
During his October 1996 hearing, the veteran reported that 
his inservice gunshot wound has led to trouble with his left 
knee.  During his September 1998 hearing, it was contended 
that the veteran never had a full examination of all of the 
residuals of his inservice gunshot wound.  The veteran and 
his service representative asserted that these residuals 
included damage to muscles in the thigh and hip area, pain, 
problems with circulation in the left leg, left knee 
problems, tingling and numbness, and occasional swelling.     

In light of the lack of any recent examination of the 
veteran's left hip scar as a residual of an inservice bullet 
wound, and the complaints of additional  symptomatology, a 
new examination is in order.  See Caffrey, supra.  

As with his ankylostomiasis, the Board notes that there may 
also be additional medical evidence available regarding the 
left hip scar or other wound residuals that is not already on 
file.  Noted in this regard is the absence of any clinical 
records of treatment since 1996.  Again, copies of any 
records of ongoing treatment for symptoms of the veteran's 
service-connected disorders should be obtained and associated 
with the claims file before the veteran undergoes further 
examination.  See Murincsak, supra. 


C.  Entitlement to a compensable rating under 38 C.F.R. 
§ 3.324.

The Board finds that the veteran's claim for a compensable 
rating under 38 C.F.R. § 3.324 cannot be addressed until 
after the severity of each of his service-connected disorders 
has been evaluated.  As this issue is inextricably 
intertwined with the other issues on appeal, it must 
therefore be addressed on remand following the development 
noted above.  Harris v. Derwinski, 1. Vet.App. 180 (1991).  

In light of the above, the Board finds that the issues on 
appeal must be remanded to the RO for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for gastrointestinal 
problems and for any  disorders 
associated with the veteran's service-
connected left hip wound residuals.  When 
the veteran responds and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to submit copies of all medical 
records documenting their treatment which 
are not already in the claims folder.  
All records obtained should be associated 
with the claims folder. 

2.  Thereafter, the veteran should be 
scheduled for a VA gastrointestinal 
examination in order to determine the 
severity of the disability due to his 
ankylostomiasis symptomatology.  Any 
necessary special studies should be 
performed.  If additional 
gastrointestinal problems are found, the 
examiner should offer an opinion as to 
the medical probability that such 
problems are a manifestation of, 
proximately due to or otherwise a result 
of the service-connected ankylostomiasis.  
The claims folder and a complete copy of 
this REMAND must be made available to the 
examining physician for review, and the 
examination report should reflect 
consideration of the veterans pertinent 
medical history.  The examiners report 
should fully set forth all current 
complaints and pertinent clinical 
findings.

3.  The veteran should also be scheduled 
for a VA  examination of his left hip in 
order to determine the severity of his 
service-connected scar and any other 
residuals of a gunshot wound of the left 
hip/thigh.  Any necessary specialty 
examinations should be scheduled.  Aside 
from a full discussion of the 
symptomatology of the scar, the examiner 
should also specifically indicate whether 
or not the veteran has any other disorder 
due to an inservice gunshot wound to the 
left hip/thigh, to include damage to any 
muscle group(s).  If a musculoskeletal 
problem is found to be a residual of the 
veteran's inservice gunshot wound, the 
examiner should indicate the extent to 
which the veteran has functional 
impairment as a result of pain, 
limitation of motion, weakness, excess 
fatigability or incoordination due to the 
residuals of such, including during 
flare-ups.  See 38 C.F.R. §§ 4.40 and 
4.45.  All indicated studies should be 
conducted.  The claims folder must be 
provided to the examiner for use in the 
study of the veterans case.

4.  After the development requested above 
has been completed, the RO should again 
review the veterans claims, to include 
consideration of whether there are any 
additional bullet wound residuals and 
whether the veteran warrants a 
compensable evaluation under 38 C.F.R. 
§ 3.324.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a SSOC 
which contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
